*886MEMOEANDTJM 'ey THE COURT
This case is governed by the decision of this court in Gruber v. United States, ante, p. 222, and the decision of the Supreme Court in Erie Coal & Coke Corp. v. United States, 266 U. S. 518. The issue involved has been so frequently before the court that we need not repeat the discussions again. The case itself, in point of fact, is weaker than either of the foregoing citations.
The petition will be dismissed. It is so ordered.
Geaham, Judge, took no part in the decision of this case.